This cause comes on to be heard upon the suggestion of the death of the appellant and motion to dismiss appeal filed by her attorneys of record. The motion is accompanied by a showing to the effect that the appeal was taken from an order of the trial court appointing a guardian of the person and estate of the appellant; that after the said appeal was prosecuted to this court the appellant died, and thereafter her former guardian was appointed as her executor; that up to the time of the death of the appellant her estate was in the hands of P.M. Ford as guardian, and that it is now in the hands of P.M. Ford as executor.
In these circumstances the question presented for review has become moot and hypothetical, and the motion to dismiss must therefore be sustained.
All the Justices concur.